DETAILED ACTION
Status of Claims:
Claims 29-42 and 44-52 are pending.
Claim 52 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 7/07/2022 have been fully considered but they are not persuasive. The applicant argues that that the combination of Gorelick and Kerfoot does not teach the instant invention because Gorelick never allows the bubbles to mass into a foam. This argument is not persuasive because Gorelick teaches that the bubbles have to be broken by the deflector plate (see col. 16 lines 32-46), therefore the bubbles reach the surface. Gorelick further teaches that the bubbles form a mass (bubble and slug flow patterns) (see col. 6 lines 45-59), therefore a foam is formed. The claims do not limit the quantity of foam formed on the surface or the amount of time that the foam is required to stay on the surface. It is further noted that Gorelick teaches the addition of a foaming agent (surfactant) as claimed and will form stabilized bubbles and foam in the same manner as the instant invention.
The applicant argues that the method of Gorelick would not work for the decontamination of PFAS compounds because they are not volatile and would go back into the water when the bubbles burst at the deflector plate. This argument is not persuasive because PFAS compounds are known to include volatile compounds (PFOA is a volatile reagent) (see Doucette et al, US 2018/0051383, para. 0098). Therefore volatile PFAS compounds would be removed by the method of Gorelick. It is further noted that the claims do not require the removal of PFAS compounds. The claims only require that the PFAS contaminants accumulate on the bubbles, not that they are removed with the bubbles from the water.
The double patenting rejection is withdrawn in view of the approved terminal disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-32, 35-41, 46, and 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorelick et al (USPN 5,389,267) in view of Kerfoot (US 2014/0246366).

Regarding Claim 29:
	Gorelick teaches the method for the in-situ decontamination of water containing one or more contaminants (see col. 2 lines 38-40), comprising: introducing a foaming agent into the water in-situ (injecting surfactants) (see col. 18 lines 7-9); injecting a gas through a gas inlet (air line 16) and into the water in-situ so as to form a plurality of bubbles in the water (see col. 5 lines 8-9), the one or more contaminants accumulating on the plurality of bubbles; allowing the plurality of bubbles to rise, forming a foam at the surface of the water (bubbles collect at the top and a broken by the deflector plate); and collecting the foam from the surface of the water (deflector plate is at the surface) (see col. 5 lines 35-43).
	Gorelick does not explicitly teach that the contaminants include PFAS or that the gas in injected through a diffuser. 
	Kerfoot teaches a method of decontaminating water containing one or more PFAS contaminants (see para. 0003); comprising injecting a gas through a diffuser (see para. 0021) and into the water so as to form a plurality of bubbles in the water (see para. 0011).
	Gorelick and Kerfoot are analogous inventions in the art of treating wastewater with bubbles. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the invention of Kerfoot to treat PFAS, as disclosed by Kerfoot, because through routine experimentation one skilled in the art would have found appropriate sources of pollution to treat with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to one skilled in the art to replace the air line of Gorelick with an air-line ending in a diffuser, as disclosed by Kerfoot, because It diffuser pore size allows for creating bubbles of different sizes (see Kerfoot para. 0026). It is further noted that PFAS are known contaminants in groundwater and as Gorelick teaches the same method steps as claimed the same contaminants, if present, will be removed. Therefore it would have been obvious to one skilled in the art to decontaminate water containing one or more PFAS contaminants because PFAS contaminants are present in the same locations open to treatment of Gorelick (both Gorelick and Kerfoot treat groundwater).

Regarding Claim 30:
	Gorelick, as previously modified, teaches the method of claim 29. Gorelick further teaches that the concentration in the gas bubbles is dependent on the bubble diameter (see col. 9 lines 1-40).
	Gorelick is silent to the bubble diameter used. 
	Kerfoot teaches injecting gas through the diffuser into the water so as to for the plurality of bubbles in the water having an average diameter of 500 microns or less (see para. 0026). 
	It would have been obvious to one skilled in the art to adjust the bubble size to between 50 microns and 5 mm in order to control the amount of contaminants removed (see Gorelick col. 9 lines 1-40).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). Further there is no indication of unexpected results with respect to the claimed bubble diameter.

Regarding Claim 31:
	Gorelick, as previously modified, teaches the method of claim 29. Gorelick further teaches that the concentration in the gas bubbles is dependent on the bubble diameter (see col. 9 lines 1-40).
	Gorelick is silent to the bubble diameter used. 
	Kerfoot teaches injecting gas through the diffuser into the water so as to for the plurality of bubbles in the water having an average diameter of 500 microns (0.5mm) (see para. 0026). 
	It would have been obvious to one skilled in the art to adjust the bubble size to between 50 microns and 5 mm in order to control the amount of contaminants removed (see Gorelick col. 9 lines 1-40).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). Further there is no indication of unexpected results with respect to the claimed bubble diameter.

Regarding Claim 32:
	Gorelick, as previously modified, teaches the method of claim 29.
	Gorelick is silent as to the diffuser pore size.
	Kerfoot teaches a diffuser having pores with a pore size between 1 micron and 50 nanometers (see para. 0021). Given that the prior art range of 1 micron to 50 nanometers fully encompasses the claimed range of 5 to 25 micron, and absent any additional and more specific information in the prior art, a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05) and one skilled in the art would have found it obvious to use a nominal pore size between 5 and 25 microns.
	It would have further been obvious to one skilled in the art before the effective filing date to select a diffuser pore size between 5 and 25 micron, as disclosed by Kerfoot, for the diffuser of Gorelick (as modified by Kerfoot), because it is a simple selection of a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  

Regarding Claim 35:
	Gorelick, as previously modified, teaches the method of claim 29, wherein the gas is comprised of air (injected gas can be air) (see col. 2 lines 45-46).

Regarding Claim 36:
	Gorelick, as previously modified, teaches method of claim 29, wherein the gas is more than 80% nitrogen by volume (specific gas such as nitrogen) (see Gorelick col. 2 lines 45-46).

Regarding Claim 37:
	Gorelick, as previously modified, teaches method of claim 29, wherein the gas is more than 95% nitrogen by volume (specific gas such as nitrogen) (see Gorelick col. 2 lines 45-46).

Regarding Claim 38:
	Gorelick, as previously modified, teaches method of claim 29, wherein the gas is more than 99% nitrogen by volume (specific gas such as nitrogen, nitrogen gas would be 99% or more nitrogen) (see Gorelick col. 2 lines 45-46).

Regarding Claim 39:
	Gorelick, as previously modified, teaches the method of claim 29, wherein the foam is collected from the surface of the water by a foam capturing device (deflection plate) that is in communication with a vacuum source (ventilator 36) (see col. 5 lines 35-60).

Regarding Claim 40:
	Gorelick teaches the method of claim 29.
	Gorelick does not teach adding an oxidizing gas.
	Kerfoot teaches an oxidizing gas (ozone) is added to the gas before it is injected into the diffuser (gas is an ozone oxygen mix) (see para. 0011), the oxidizing gas being utilized to oxidize PFAS precursors (oxidizing contaminants) (see para. 0015).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to add the ozone (oxidizing gas) of Kerfoot to the gas of Gorelick because it is the simple addition of a known treatment agent to a known treatment method, obviously resulting in the oxidization of contaminants with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 41:
	Gorelick, as previously modified, teaches the method of claim 40, wherein the oxidizing gas is ozone (see Kerfoot para. 0011).

Regarding Claim 46:
	Gorelick, as previously modified, teaches the method of claim 39, wherein the foam capturing device comprises a porous extraction device that encompasses the width of a treatment well and produces a uniform vacuum across its bottom surface (barrier 62) (see col. 16 lines 3-4).

Regarding Claim 48:
	Gorelick, as previously modified, teaches the method of claim 29, wherein the foaming agent is introduced concurrently with the injecting of the gas (bubbles are generated continuously therefore the foaming agent (surfactant) will be introduced concurrently) (see Gorelick col. 6 lines 40-45).

Regarding Claim 49:
	Gorelick, as previously modified teaches the method of claim 29. 
	Gorelick does not teach that the foaming agent is injected after that gas has been injected. However, given the finite number of predictable solutions, injecting before the gas, at the same time as the gas, or after the gas, it would have been obvious to one skilled in the art to try injecting the foaming agent (surfactant) after injecting the gas. The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.).

Regarding Claim 50:
	Gorelick, as previously modified, teaches the method of claim 29, wherein the diffuser is in a groundwater well when the gas is injected (see Gorelick fig. 11).

Regarding Claim 51:
	Gorelick teaches the method for the decontamination of water containing one or more contaminants (see col. 2 lines 38-40), comprising: introducing a foaming agent into the water (injecting surfactants) (see col. 18 lines 7-9); injecting a gas that is 95% or more nitrogen by volume (nitrogen gas) (see col. 2 lines 45-46) through a gas inlet (air line 16) and into the water so as to form a plurality of bubbles in the water (see col. 5 lines 8-9), the one or more contaminants accumulating on the plurality of bubbles; allowing the plurality of bubbles to rise, forming a foam at the surface of the water (bubbles collect at the top and a broken by the deflector plate); and collecting the foam from the surface of the water (deflector plate is at the surface) (see col. 5 lines 35-43).
	Gorelick does not explicitly teach that the contaminants include PFAS or that the gas in injected through a diffuser. 
	Kerfoot teaches a method of decontaminating water containing one or more PFAS contaminants (see para. 0003); comprising injecting a gas through a diffuser (see para. 0021) and into the water so as to form a plurality of bubbles in the water (see para. 0011).
	Gorelick and Kerfoot are analogous inventions in the art of treating wastewater with bubbles. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the invention of Kerfoot to treat PFAS, as disclosed by Kerfoot, because through routine experimentation one skilled in the art would have found appropriate sources of pollution to treat with a known method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). It would have been obvious to one skilled in the art to replace the air line of Gorelick with an air-line ending in a diffuser, as disclosed by Kerfoot, because It diffuser pore size allows for creating bubbles of different sizes (see Kerfoot para. 0026). It is further noted that PFAS are known contaminants in groundwater and as Gorelick teaches the same method steps as claimed the same contaminants, if present, will be removed. Therefore it would have been obvious to one skilled in the art to decontaminate water containing one or more PFAS contaminants because PFAS contaminants are present in the same locations open to treatment of Gorelick (both Gorelick and Kerfoot treat groundwater).

Regarding Claim 52:
	Gorelick, as previously modified, teaches the method of claim 29, wherein the plurality of bubble are allowed to rise to produce a stable foam head at the surface of the water. Gorelick teaches that the bubbles must be burst at the surface, therefore the foam head is stable (see Gorelick col. 16 lines 32-40). The claims do not limit the height of the foam head, therefore any stable bubbles on the surface are considered to meet this limitation.  

Claims 33, 34, 42, 44, 45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorelick et al (USPN 5,389,267) in view of Kerfoot (US 2014/0246366) as applied to claim 29 above, and further in view of Eriksson (US 2008/0023407).

Regarding Claim 33:
	Gorelick, as previously modified, teaches the method of claim 29.
	Gorelick does not teach transporting the foam to a knock-out vessel where condensed liquid containing the one or more PFAS contaminants is collected.
	Eriksson transporting the foam to a knock-out vessel (foam conduit 65) where condensed liquid containing the one or more PFAS contaminants is collected (foam is dissolved into a liquid) (see Eriksson para. 0148).
	Gorelick and Eriksson are analogous inventions in the art of treating water with bubbles. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the deflection plate of Gorelick with the foam collection device of Eriksson connected to a knock-out vessel and transport the foam to the knock-out vessel where condensed liquid containing the one or more PFAS contaminants is collected, as disclosed by Eriksson, because it is the simple substitution of one means for separating the foam containing contaminants with another means for separating the foam containing contaminants, obviously resulting  the removal of the contaminants from the water with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 34:
	Gorelick, as previously modified, teaches the method of claim 33, wherein the knock-out vessel is in communication with a vacuum source (venturi 18) (see Eriksson para. 0147).

Regarding Claim 42:
	Gorelick, as previously modified, teaches the method of claim 38.
	Gorelick does not teach the foam is collected from the surface of the water with a foam capturing device that provides additional surface area for foam capture with a larger diameter than a pipe connected to the foam capturing device.
	Eriksson teaches a method in which foam is collected from the surface of the water with a foam capturing device that provides additional surface area for foam capture with a larger diameter than a pipe connected to the foam capturing device (device is conical before it connects to a pipe, therefore the diameter is larger than the pipe it connects to) (see Eriksson para. 0160, fig, 6).
	Gorelick and Eriksson are analogous inventions in the art of treating water with bubbles. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the deflection plate of Gorelick with the foam collection device of Eriksson, because it is the simple substitution of one means for separating the foam containing contaminants with another means for separating the foam containing contaminants, obviously resulting the removal of the contaminants from the water with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 44:
	Gorelick, as previously modified, teaches the method of claim 29.
	Gorelick is silent as to the type of surfactant (foaming agent) used.
	Eriksson teaches treating water with a foaming agent comprised of alpha olefin sulfonate, Castile soap, decyl glucoside, cocamido propyl hydroxysulatine, sodium lauroyl sarcosinate, cocamidopropyl hydroxysultaine, cocamidopropylamine oxide, cocamidopropyl betaine, sodium cocoamphoacetate, lauryl glucoside, sodium cocoyl glutamate, sodium lauryl glucose carboxylate, decyl glucoside, sodium lauroyl lactylate, myristic acid, decyl glucoside, sodium methyl cocoyl taurate, sodium lauryl sulfate, disodium laureth sulfosuccinate, s (wodium dodecyl sulfate, sodium laureth sulfate, or sodium lauryl ether sulfate (see para. 0104).
	Gorelick, as previously modified, and Eriksson are analogous inventions in the art of treating water with bubbles. It would have been obvious to replace the unspecified foaming agent of Gorelick with the sodium lauryl sulfate of Eriksson because it is the simple substitution of one known surfactant with another known surfactant obviously resulting in bubbles that are able to capture contaminants with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 45:
	Gorelick, as previously modified, teaches the method of claim 29.
	Gorelick is silent as to the type of surfactant (foaming agent) used.
	Eriksson teaches treating water with a foaming agent comprised of sodium lauryl ether sulfate (see para. 0104).
	Gorelick, as previously modified, and Eriksson are analogous inventions in the art of treating water with bubbles. It would have been obvious to replace the unspecified foaming agent of Gorelick with the sodium lauryl sulfate of Eriksson because it is the simple substitution of one known surfactant with another known surfactant obviously resulting in bubbles that are able to capture contaminants with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Regarding Claim 47:
	Gorelick are previously modified, teaches the method of claim 39.
	Gorelick does not teach mechanical adjustment capabilities to adjust the vertical position of the foam capturing device to accommodate a change in water level. 
	Eriksson teaches a foam capturing device comprising mechanical adjustment capabilities (foam height adjustment valve) to adjust the vertical position of the foam capturing device to accommodate a change in water level (see Eriksson para. 0143).
	Gorelick and Eriksson are analogous inventions in the art of treating water with bubbles. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the foam capturing deice of Gorelick with the foam capturing device of Eriksson comprising mechanical adjustment capabilities because it is the simple substitution of one know foam capturing device with another known foam capturing device, obviously resulting in foam being removed from the water with impurities.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/2/2022